DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because in Fig 2a the intermediate casing shell 34 appears to be pointing to the wrong element (the front peripheral frame).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 18 is objected to because of the following informalities:  the claim uses “movable” and “moveable” interchangeably. For consistency, only one spelling should be used.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitations “the front fastening end of the fixed portion is disposed on the front peripheral frame”, “the rear fastening end of the fixed portion is disposed on the front peripheral frame”, “the movable portion has a front end secured to the front peripheral frame and disposed downstream from the front peripheral frame”, “only one guide system is provided in the aircraft turbojet engine”, and “the movable portion overlaps the fixed portion along an entire length of the movable portion in the retracted position” were not originally disclosed. Applicant points to Figures 2a, 2b, 3a, 3b, paragraphs 26, 62, 65 for support. However, none of the cited paragraphs or figures show or describe the claim limitations. A front end of the movable portion is not the same as the front fastening end of the fixed portion. A teaching of “at the rear of the front peripheral frame” is not the same as “disposed downstream from the front peripheral frame”. The drawings showing only one guide system is not sufficient support for claiming only one guide system. “any negative limitation or exclusionary proviso must have basis in the original disclosure” and "the mere absence of a positive recitation is not basis for an exclusion" (MPEP 2173.05(i)).  In this case, even though the original disclosure does not positively recite other guide systems, this is not sufficient basis for explicitly excluding it. Figures 2a and 3a are isometric views and do not clearly show the entire length of the movable portion relative to the fixed portion.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 7, 10-11, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3280562 (Theits) in view of US 7484356 (Lair), US 2009/0107108 (hereinafter ‘108) and US 2013/0062433 (Vauchel).
Regarding claims 1, 2, 13, Theits teaches an aircraft turbojet engine nacelle (Fig 1-7, col 2 ll. 9-33; nacelle 10, 11 in Fig 6) comprising: a rear section (Fig 6; rear section including movable cowl 28), the rear section including a thrust reverser system having a movable cowl (movable cowl 28); and a guide system including a movable portion and a fixed portion (Fig 1-3, 5, 7; guide system including movable portion 32 and fixed portion 41 and the connecting bracket 42), the movable portion being secured in translation to the movable cowl and cooperating with the fixed portion (Fig 2; movable portion 32 secured to movable cowl 28 via bracket 33 and wall 31; see col 3 ll. 14-50), the fixed portion being fixed relative to the nacelle (fixed portion 41 fixed to nacelle 11 via bracket 42; see col 3 ll. 68-75), the guide system being disposed at a 6 O'clock position (Fig 1; one of the guide systems disposed at the bottom/6 o’clock position; see also col 3 ll. 38-45; four guide members are shown, spaced 90 degrees apart), the thrust reverser system includes thrust reverser cascades (cascades 64; see col 6 ll. 25-55), the movable portion is disposed between adjacent two of the thrust reverser cascades (Fig 1-3; movable portion 32 is circumferentially between two cascades 64) and defining a cavity for receiving the fixed portion (Fig 7; movable portion 32 having a cavity between the walls 35 for receiving fixed portion 41), the fixed portion being disposed on an inner side of the movable portion (see Fig 2, 3, 5; the cavity opens radially inwardly; wall 34 of the movable portion is radially outward of the fixed portion 41; therefore, the fixed portion 41 is on an inner side of the movable portion 32), an aircraft propulsion unit including a bypass turbojet engine, the propulsion unit comprising a nacelle according to Claim 1 (Fig 1-7, col 2 ll. 9-33).
Theits appears to show but fails to explicitly teach the guide system being disposed at a 6 o’clock position. However, it was well known in the art, as taught by ‘108, that guide systems may be disposed at the top and bottom of the thrust reverser structure (para 52; the bottom is a 6 o’clock position). It would have been obvious to one of ordinary skill in the art at the time of filing to dispose the guide system at a 6 o’clock position, as taught by ‘108. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, disposing the guide system at a 6 o’clock position yields predictable results.
Theits fails to teach the rear section being without a lower bifurcation. However, Lair teaches that it was well known in the art that translating nacelles may be formed as O-ducts, which is a duct that is substantially annular, with no bifurcations (col 3 ll. 1-7, col 5 ll. 1-49; in contrast to a D-duct which has two half-cowls – see col 2 ll. 1-15). It would have been obvious to one of ordinary skill in the art at the time of filing to make the translating nacelle section of Theits an O-duct without a lower bifurcation in order to reduce the number of actuators needed, as taught by Lair. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, making the rear section without a lower bifurcation yields predictable results.
Theits fails to teach a length of the fixed portion of the guide system is larger than or equal to 50% of a length of the movable portion, wherein the length of the fixed portion of the guide system is larger than or equal to 80% of the length of the movable portion. However, Vauchel teaches that it was well known in the art to provide a guide system with a sliding interface wherein the fixed portion of the guide system is larger than or equal to 50% of a length of the movable portion, and wherein the length of the fixed portion of the guide system is larger than or equal to 80% of the length of the movable portion (Fig 3, 7, 11; guide system with movable portion 29 and fixed portion 27; length of the fixed portion 27 is larger than the length of the movable portion 29). It would have been obvious to one of ordinary skill in the art at the time of filing to make the fixed portion larger than or equal to 80% of the length of the movable portion in order to provide relative translation, as taught by Vauchel. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, making the fixed portion larger than or equal to 80% of the length of the movable portion yields predictable results.
Regarding claim 3, Theits in view of Lair, ‘108, and Vauchel further teaches the fixed portion forms a rail cooperating with the movable portion, the movable portion forming a guideway and including a cavity adapted to receive the fixed portion (Theits, Fig 1-3; fixed portion 41 forms a rail; movable portion 32 has a guideway and cavity that receives fixed portion 41; when the combination of Theits in view of Lair and Vauchel is made, as discussed above, the fixed portion will form a rail that has a length larger than or equal to 80% of the length of the movable portion).
Regarding claim 4-5, 14, Theits in view of Lair, ‘108, and Vauchel is silent as to the fixed portion is secured to a peripheral frame fastened to a fan casing of a turbojet engine, or directly fastened to the fan casing, and the fixed portion includes at least two fastening points (Theits; Fig 5, col 3 ll. 70-73; fixed portion 41 is fastened to fan casing 11; the wall to which bracket 42 is coupled can be construed as a “peripheral frame” fastened to the fan casing, or part of the fan casing itself; the bracket is fastened at two points as shown in Fig 5).
Regarding claim 7, 10-11, Theits in view of Lair, ‘108, and Vauchel, as discussed thus far, further teaches that the cascades a sliding type (Theits, Fig 1-3, col 6 ll. 24-55; cascades are fixed to the movable cowl and slide aftwards), wherein a rear end of the movable portion is secured to a peripheral frame of the movable cowl (rear end of the movable portion is secured at 33 to a peripheral frame 31 of the movable cowl), but is silent as to a front end of the movable portion is secured to a front peripheral frame secured to the thrust reverser cascades, wherein the movable portion is secured to the front peripheral frame. However, Lair teaches that cascades may comprise a front peripheral frame (Fig 7; front peripheral frame 112), and that guide systems may be secured to the front peripheral frame (guide elements 104a, 104b are secured to the frame 112). Lair also teaches that the cascades may have an aft peripheral frame (elements 102). It would have been obvious to one of ordinary skill in the art at the time of filing provide a front peripheral frame, with the movable portion being secured to the front peripheral frame, and an aft peripheral frame, as taught by Lair.  It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, adding frame elements at the forward and aft ends of the cascade yields predictable results. In Theits, the cascade is fixed to the movable cowl; therefore, when the aft peripheral frame is added, it would be placed at the interface of the cascade and the movable cowl 28. Furthermore, the movable portion is located between cascade elements and is attached thereto; therefore, the movable portion would also be fixed to the front peripheral frame and the aft peripheral frame to move therewith. Because the aft peripheral frame would be connected to the cascade and the movable cowl in Theits, it is considered a peripheral frame of the movable cowl. 

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3280562 (Theits) in view of US 7484356 (Lair), US 2009/0107108 (hereinafter ‘108)  and US 2013/0062433 (Vauchel) as applied to claim 13 above, and further in view of US 2012/0217320 (hereinafter ‘320).
Regarding claim 15, Theits in view of Lair, ‘108, and Vauchel as discussed thus far is silent as to the propulsion unit being supported by a mast, the aircraft including guide rails for guiding the movable cowl of the nacelle, the guide rails being fastened on the mast or on a structure secured to at least one of the mast and the turbojet engine. However, ‘320 teaches that propulsion systems may be supported by a mast (para 20, 31; engine nacelle is coupled to a pylon/mast), the aircraft including guide rails for guiding the movable cowl of the nacelle, the guide rails being fastened on the mast or on a structure secured to at least one of the mast and the turbojet engine (para 60-64; guide means/guide rails secured to mast or an interface with the mast). It would have been obvious to one of ordinary skill in the art at the time of filing to make the propulsion unit being supported by a mast, the aircraft including guide rails for guiding the movable cowl of the nacelle, the guide rails being fastened on the mast or on a structure secured to at least one of the mast and the turbojet engine in order to support the engine and translating movement of the rear section on the mast, as taught by ‘320. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, providing a mast, the aircraft including guide rails for guiding the movable cowl of the nacelle, the guide rails being fastened on the mast or on a structure secured to at least one of the mast and the turbojet engine yields predictable results.

Claim 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3280562 (Theits) in view of US 7484356 (Lair), US 2009/0107108 (hereinafter ‘108)  and US 2013/0062433 (Vauchel) as applied to claim 13 above, and further in view of US 9328694 (Todorovic).
Regarding claim 16-17, Theits in view of Lair, ‘108, and Vauchel as discussed thus far teaches the fixed portion has a front fastening portion secured to a fan casing (Theits Fig 5; fixed portion 41 has a front fastening portion at 42 secured to fan casing 11) but is silent as to a front peripheral frame and an intermediate casing shell disposed downstream from the front peripheral frame, wherein the fixed portion is secured to the intermediate casing shell and the movable portion is secured to the front peripheral frame or the fixed portion has a rear fastening portion secured to the intermediate casing shell, and the movable portion has a front end secured to the front peripheral frame. However, Todorovic teaches a front peripheral frame and an intermediate casing shell disposed downstream from the front peripheral frame (annotated below), wherein the fixed portion is secured to the intermediate casing shell and the movable portion is secured to the front peripheral frame (annotated below; see also Fig 4-5) and the fixed portion has a rear fastening portion secured to the intermediate casing shell, and the movable portion has a front end secured to the front peripheral frame (see annotated figure below, col 4 ll. 48-67). It would have been obvious to one of ordinary skill in the art at the time of filing to provide a front peripheral frame and an intermediate casing shell disposed downstream from the front peripheral frame, wherein the fixed portion is secured to the intermediate casing shell and the movable portion is secured to the front peripheral frame or the fixed portion has a rear fastening portion secured to the intermediate casing shell, and the movable portion has a front end secured to the front peripheral frame in order to allow relative translation, as taught by Todorovic. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, providing a front peripheral frame and an intermediate casing shell disposed downstream from the front peripheral frame, wherein the fixed portion is secured to the intermediate casing shell and the movable portion is secured to the front peripheral frame or the fixed portion has a rear fastening portion secured to the intermediate casing shell, and the movable portion has a front end secured to the front peripheral frame yields predictable results.


    PNG
    media_image1.png
    706
    706
    media_image1.png
    Greyscale



Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3280562 (Theits) in view of US 7484356 (Lair), US 2009/0107108 (hereinafter ‘108), US 2011/0277448 (Roberts), and US 2013/0062433 (Vauchel).
Regarding claim 24, Theits teaches an aircraft turbojet engine nacelle (Fig 1-7, col 2 ll. 9-33; nacelle 10, 11 in Fig 6) comprising: a rear section (Fig 6; rear section including movable cowl 28), the rear section including a thrust reverser system having a movable cowl (movable cowl 28); and a guide system including a movable portion and a fixed portion (Fig 1-3, 5, 7; guide system including movable portion 32 and fixed portion 41 and the connecting bracket 42), the movable portion being secured in translation to the movable cowl and cooperating with the fixed portion (Fig 2; movable portion 32 secured to movable cowl 28 via bracket 33 and wall 31; see col 3 ll. 14-50), the fixed portion being fixed relative to the nacelle (fixed portion 41 fixed to nacelle 11 via bracket 42; see col 3 ll. 68-75), the guide system being disposed at a 6 O'clock position (Fig 1; one of the guide systems disposed at the bottom/6 o’clock position; see also col 3 ll. 38-45; four guide members are shown, spaced 90 degrees apart), the thrust reverser system includes thrust reverser cascades (cascades 64; see col 6 ll. 25-55), the movable portion is disposed between adjacent two of the thrust reverser cascades (Fig 1-3; movable portion 32 is circumferentially between two cascades 64) and defining a cavity for receiving the fixed portion (Fig 7; movable portion 32 having a cavity between the walls 35 for receiving fixed portion 41), the fixed portion being disposed on an inner side of the movable portion (see Fig 2, 3, 5; the cavity opens radially inwardly; wall 34 of the movable portion is radially outward of the fixed portion 41; therefore, the fixed portion 41 is on an inner side of the movable portion 32) and having a front end fastened to and supported by a casing shell of the nacelle (Fig 5-6; front end of 41 fastened to a casing shell – wall including 16, 17, and connecting wall - at the bracket 42).
Theits appears to show but fails to explicitly teach the guide system being disposed at a 6 o’clock position. However, it was well known in the art, as taught by ‘108, that guide systems may be disposed at the top and bottom of the thrust reverser structure (para 52; the bottom is a 6 o’clock position). It would have been obvious to one of ordinary skill in the art at the time of filing to dispose the guide system at a 6 o’clock position, as taught by ‘108. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, disposing the guide system at a 6 o’clock position yields predictable results.
Theits fails to teach the rear section being without a lower bifurcation. However, Lair teaches that it was well known in the art that translating nacelles may be formed as O-ducts, which is a duct that is substantially annular, with no bifurcations (col 3 ll. 1-7, col 5 ll. 1-49; in contrast to a D-duct which has two half-cowls – see col 2 ll. 1-15). It would have been obvious to one of ordinary skill in the art at the time of filing to make the translating nacelle section of Theits an O-duct without a lower bifurcation in order to reduce the number of actuators needed, as taught by Lair. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, making the rear section without a lower bifurcation yields predictable results.
Theits fails to teach a length of the fixed portion of the guide system is larger than or equal to 50% of a length of the movable portion, wherein the length of the fixed portion of the guide system is larger than or equal to 80% of the length of the movable portion. However, Vauchel teaches that it was well known in the art to provide a guide system with a sliding interface wherein the fixed portion of the guide system is larger than or equal to 50% of a length of the movable portion, and wherein the length of the fixed portion of the guide system is larger than or equal to 80% of the length of the movable portion (Fig 3, 7, 11; guide system with movable portion 29 and fixed portion 27; length of the fixed portion 27 is larger than the length of the movable portion 29). It would have been obvious to one of ordinary skill in the art at the time of filing to make the fixed portion larger than or equal to 80% of the length of the movable portion in order to provide relative translation, as taught by Vauchel. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, making the fixed portion larger than or equal to 80% of the length of the movable portion yields predictable results.
Theits fails to teach the rear end of the fixed portion being fastened to and supported by a casing shell of the nacelle. However, it was well known in the art to fasten the rear end of a fixed guide member to a casing shell, as taught by Roberts (para 43-47, Fig 8-9; fixed guide member 106 has a rear end fixed to bulkhead/casing shell 110, 120). It would have been obvious to one of ordinary skill in the art at the time of filing to fasten the rear end of the fixed portion of Theits to the casing shell in order to provide structural support for the fixed portion, as taught by Roberts. One of ordinary skill in the art would have recognized that leaving the rear end unsupported, and therefore cantilevered off the front end, would risk deformation and increased stress on the fixed portion. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, fastening and supporting the rear end of a fixed portion yields predictable results.
Allowable Subject Matter
Claims 18-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach, in combination with the other claim limitations, in a deployed position of the movable cowl, a rear fastening end of the fixed portion is disposed upstream from said adjacent two of the thrust reverser cascades.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 2/10/22 have been fully considered but they are not persuasive. 
With regards to Applicant’s argument that “Theits et al. explicitly teaches using a plurality of … carriage members 32 and a plurality of track members 41” (implying they are not the movable portion and the fixed portion), Examiner respectfully asserts that Theits teaches the members 32 and 41 being movable and fixed, respectively, as cited in the rejection.
With regards to Applicant’s argument that “the mere disclosure of four guide members spaced 90 degrees apart does not necessarily teach that one of the guide members is disposed at the bottom/6 o’clock position”, Examiner respectfully asserts that Theits was not cited for teaching the bottom/6 o’clock position.
Applicant argues that “the ‘108 publication merely teaches that guide rails … can be arranged in either the high or low position, but does not specify the exact positions”. Examiner respectfully disagrees. ‘108 teaches: “the guide rails … installed at the top and bottom of the thrust reverser structure”. Applicant also recognizes that the bottom is the 6 o’clock position, as stated in their arguments: “one of the guide members is disposed at the bottom/6 o'clock position”.
Applicant argues that “Lair at most teaches providing translational guidance of an O-shaped structure without bifurcation by using only a guide system positioned at 12 o'clock” and that “the guide system described in Vauchel is positioned at the 12 o'clock position”. However, neither Lair nor Vauchel was cited for teaching locating the guide system at the 6 o’clock position; the ‘108 reference was cited for that teaching. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
None of the references requires the 12 o'clock system to be different from the 6 o'clock system. On the contrary, the references imply that both are the same (Vauchel, Fig 5, para 57-59; there are two guide systems including rack 35, one on opposite sides of the nacelle; '108 implies that both the top and bottom guide rails are the same - see para 52). Finally, the combination modifies the 6 o'clock system to have the claimed lengths and establishes that it was known to make guide systems comprising those claimed lengths, and that doing so yields predictable results. None of the references teaches away from modifying the 6 o'clock system and Applicant has not provided evidence that modification of the 6 o'clock guide system produces any new or unexpected results. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW NGUYEN whose telephone number is (571)270-5063. The examiner can normally be reached 8 am - 4 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW H NGUYEN/Primary Examiner, Art Unit 3741